Citation Nr: 9908237	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for a service-connected 
right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1987 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection and a 
noncompensable rating for a right shoulder injury.  The 
veteran appeals for a higher rating.  She moved to Virginia 
and her claims file was transferred to the Roanoke, Virginia 
RO.  She testified at a Board hearing in December 1998.


REMAND

The veteran's claim for a higher (compensable) rating for her 
right shoulder disability is well grounded, meaning 
plausible, and the file indicates there is a further VA duty 
to assist her in developing the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).

Service medical records show that in August 1987 the veteran 
was treated for a strained right shoulder as a result of 
pulling ropes.  In June 1990 she was treated for right 
shoulder symptoms after she had thrown a football; the 
impression was possible rotator cuff injury; and conservative 
treatment was given.  On her examination for service 
separation in August 1990, no right shoulder abnormalities 
were noted.

Postservice VA medical records from June 1995, including a 
document prepared to help determine the veteran's eligibility 
for workman's compensation, show impressions of myofascial 
pain syndrome and tendonitis of the right shoulder.

On VA examination in June 1997, the pertinent diagnosis was 
right shoulder pain without significant limitation of motion, 
secondary to bursitis/tendonitis.  

A November 1998 VA treatment record shows an assessment of 
muscle weakness secondary to shoulder pain.  

At her December 1998 Board hearing, the veteran reported 
right shoulder pain and limitations with day-to-day 
functions.  She reported that November 1998 was the first 
time she received treatment for the problem since the June 
1997 VA examination.  She related she was doing physical 
therapy for her right shoulder three days per week, and was 
scheduled for future appointments at the VA medical center 
(VAMC) for the right shoulder problem.  She indicated she 
received all her treatment at the Hampton VAMC.

The Board notes that records of the recent VA treatment 
mentioned by the veteran, subsequent to the November 1998 VA 
appointment, are not in the claims folder, and they should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  Given the 
contents of the last VA examination, and the veteran's 
allegations of a worsened right shoulder condition due to 
pain, it is also the judgment of the Board that another VA 
examination is warranted.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); Caffrey v. Brown, 6 Vet.App. 377 (1994).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain complete 
treatment records from the Hampton VAMC, 
concerning the veteran's right shoulder 
disability, dated since November 1998; 
this should specifically include physical 
therapy records.  The RO should also ask 
the veteran to provide the names and 
addresses of any additional medical care 
providers who have treated her for her 
right shoulder disability since November 
1998, and the RO should obtain copies of 
the related medical records.

2.  The RO should then have the veteran 
undergo a VA orthopedic examination to 
determine the current severity of her 
service-connected right shoulder 
disability.  The claims file should be 
provided to and reviewed by the examiner.  
Any indicated studies should be done.  
The examination should fully set forth 
all current findings, including range of 
motion in degrees and objective evidence 
of pain on motion.  The doctor should 
also assess the degree of any additional 
limitation of motion or other functional 
impairment due to pain on use or during 
flare-ups.  DeLuca, supra.

3.  The RO should then review the claim.  
If it remains denied, the veteran and her 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond, 
and then the case should be returned to 
the Board for further review.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


